DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed 9/11/2020.
Claims 1-13 are currently pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 9/11/2020 and 10/29/2020 have been considered by the examiner and an initialed copy of the IDS(s) are hereby attached.  
Specification
The disclosure is objected to because of the following informalities:
On page 23, line 2, the examiner believes that “diversitary” should be replaced with –diverse--.
Appropriate correction is required.

Claim Objections
Claim 3 objected to because of the following informalities:  the examiner believes that “diversitary” should be replaced with –diverse--.
  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 10-11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4, 6, 7, and 9 of copending Application No. 17/004957 (US PG Pub. 2021/0086788, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application can be mapped to the claim/claims of the co-pending application 17/004957.
Claims 1, 2, 5-9, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-7, and 11-13 of copending Application No. 17/002628 (US PG Pub. 2021/0086766, reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application can be mapped to the claim/claims of the co-pending application 17/002628.
Claims 1, 6-9, 11 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 15, 18, 19, 24, and 25 of copending Application No. 17/018202 (US PG Pub. 2021/0086790, reference . Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the instant application can be mapped the claim/claims of the co-pending application 17/018202.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a device for” in claim 6
“a device configured to” in claim 11 and claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “safely” in the phrase “for safely controlling” as seen in claims 1, 2, 11, 12, and 13 is a relative term which renders the claim indefinite. The term “safely” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For example, it is unclear if “safely” controlling is defined as there being no injuries sustained by the occupants of the vehicle, or no injuries sustained by occupants of other vehicles, pedestrians, or bicyclists in the vehicles paths, or simply that the vehicle sustained no damage, or that there was no damage to any vehicle, bicycle or to the surrounding infrastructure, or alternatively, some other meaning not described by applicant. 
Further, claim 7 is unclear.  For example, claim 7 recites the limitation "the output control signals being continued to be executed as a function of a new result” (emphasis added).  The examiner notes that the control is based on the output control signal, but the output control signals cannot be the same signals (as required by reciting “the output control signals”) if it is based on a new result.  As best as understood by the examiner, the claim requires that control of the lateral and/or longitudinal guidance is based on an output control signals which are iteratively and/or continually calculated based on the determination that the safety condition is fulfilled.  In the interests of compact prosecution, the claim will be examined accordingly.   
Claims 2-10 depend from claim 1 and are similarly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based on their dependency on claim 1.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding claims 1, 11, 12, and 13:
Step 1:
Step 2A, prong 1:  Claims 1, 11, 12, and 13 recite the abstract concept of checking and ascertaining.  This abstract idea is described at least in claims 1, 11, 12, and 13 by checking whether the at least one safety condition is fulfilled and ascertaining control commands for safely controlling a lateral and/or longitudinal guidance of the motor vehicle based on the infrastructure data as a function of a result of the check whether the at least one safety condition is fulfilled, to drive the motor vehicle in at least partially automated fashion. These steps fall into the mental processes grouping of abstract ideas as they checking for example by to determine if the vehicle is being operated under the speed limit and ascertaining that the cruise control should be adjusted to below the speed limit.  The limitations as drafted are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computing components.
Step 2A, prong 2: The claims recite elements additional to the abstract concepts.  However, these additional elements fail to integrate the abstract idea into a practical application.
Claim 1 recites receiving infrastructure data signals, which represent infrastructure data generated by an infrastructure outside the motor vehicle and receiving safety condition signals, which represent at least one safety condition for driving the motor vehicle in at least partially automated fashion based on the infrastructure data.   This is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. Similarly, claim 1 recites generating control signals, which represent the ascertained control commands outputting the generated control signals.  This is insignificant extra solution activity as the steps simply is data output.   These additional 
Claim 11 recites similar limitations as Claim 1 and the analysis is similar and is rejected similarly, however, claim 11 additionally recites a device.  The examiner notes that device is claimed in the preamble and is not given patentable weight. However, further the device is described a high level of generality, such that a generic computer could be simply employed as a tool to perform the checking and ascertaining (See MPEP 2106.05(f)).
Claim 12 recites similar limitations as Claim 11 and the analysis is similar and is rejected similarly, however, claim 12 additionally recites the device is configured to drive the motor vehicle.   The device is described a high level of generality, such that a generic computer could be simply employed as a tool to perform the checking and ascertaining. Still further, while the claim recites “the motor vehicle”, the device configured to drive the motor vehicle is merely applying the abstract idea because it is claimed at a high level of generality.  Simply adding the words “apply it” (or an equivalent) with the judicial exception, mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea does not integrate the abstract idea into a practical application. (See MPEP 2106.05(f)). The examiner notes that the claim language, as written, does not require controlling of the vehicle.
Claim 13 recites similar limitations as Claim 1 and the analysis is similar and is rejected similarly, however, claim 13 additionally recites a non-transitory computer readable medium including instructions on which is stored a computer program which are 
Step 2B: For the same reasons addressed above with respect to Step 2A, prong 2, the additional elements recited in claims 1, 11, 12, and 13 fail to amount to an inventive concept. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea.  Further, the additional elements are recited at such a high level of generality that they do not place meaningful limits on the claims because they are routine, well-understood, and conventional.
Thus, when considering the combination of elements and the claimed invention as a whole, the claims are not patent eligible.
Regarding claims 2-6 and 8-10:
Dependent claims 2-6 and 8-10 only recite limitations further defining the mental process and recite further data gathering or gather output. These limitations are considered mental process steps and additional steps that amount to necessary data gathering. These additional elements fail to integrate the abstract idea into a practical application. As such, the additional elements individually and in combination do not amount to significantly more than the abstract idea. Therefore, when considering the combination of elements and the claimed invention as a whole, claims 2-6 and 8-10 are not patent eligible.
Regarding claim 7: Dependent claim 7 recites “a control of the lateral and/or longitudinal guidance of the motor vehicle based on the output control signals” which implies that the vehicle is being controlled by the output control signals and thus the 
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Simon et al US Patent No. 10,665,109, hereinafter "Simon").
Simon teaches a method for driving a motor vehicle safely (see at least Simon, Fig. 1, autonomous vehicle 128) in at least partially automated fashion, comprising the following steps:
receiving infrastructure data signals, which represent infrastructure data generated by an infrastructure outside the motor vehicle (see at least Simon col 3, lines 40-44, “Through the trusted communication, the infrastructure device 104 transmits to the autonomous vehicle 128 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” and col 6 lines 7-9 “For example, referring now also to FIG. 6, the autonomous vehicle 128 receives the broadcast data from the infrastructure device 104 at step 602.”); 
receiving safety condition signals, which represent at least one safety condition for driving the motor vehicle in at least partially automated fashion based on the infrastructure data (see at least Simon col 3, lines 25-35 “When the autonomous vehicle 128 drives within a predetermined range of the infrastructure device 104, the remote base 120 transmits authorizing credentials to the infrastructure device 104 and to the autonomous vehicle 128. Infrastructure device 104 uses the authorizing credentials that it receives to embed authenticating data into a data set of information describing road users 110, 112, 114, 118, and 126. Infrastructure device 104 also encrypts the data set and transmits the data set to autonomous vehicle 128.”); 
checking whether the at least one safety condition is fulfilled (see at least Simon col 3, lines 36-38, “The autonomous vehicle 128, now within a distance to receive and use the transmission from infrastructure device 104, uses the authorizing credentials that it receives from remote base 120 to authenticate and decrypt the data set contained within the transmitted message. This process establishes trusted communication 124 between the infrastructure device 104 and the autonomous vehicle 128.”
ascertaining control commands for safely controlling a lateral and/or longitudinal guidance of the motor vehicle based on the infrastructure data as a function of a result of the check whether the at least one safety condition is fulfilled, to drive the motor vehicle in at least partially automated fashion; (see at least Simon col 3, lines 40-45 “Through the trusted communication, the infrastructure device 104 transmits to the autonomous vehicle 128 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” and col 6, line 62 through col 7, line 2, “If the driving lane boundaries are the same (for example, if the autonomous vehicle's internal maps already indicate the construction zone changes), then the vehicle uses its internal data 618. If the temporary lane boundaries are not the same as the lane boundaries contained in the internal map data of the vehicle, then the vehicle uses the temporary lane boundaries sent from the infrastructure device 104 in its path planning operations.”). 
generating control signals, which represent the ascertained control commands (see at least Simon col 2, lines 50-54, “The new drivable lanes restriction 102 is included in a data package transmitted to autonomous vehicle 128 and may also be sent to the remote base 120. The autonomous vehicle 128 uses the information on the drivable lanes restriction 102 in path planning to navigate itself through the construction zone and around equipment 108.” Wherein the examiner interprets the autonomous vehicle using the information in path planning to equate to ascertaining control commands.”
outputting the generated control signals (see at least Simon col 2, lines 50-54, “The new drivable lanes restriction 102 is included in a data package transmitted to autonomous vehicle 128 and may also be sent to the remote base 120. The autonomous vehicle 128 uses the information on the drivable lanes restriction 102 in path planning to navigate itself through the construction zone and around equipment 108.” Wherein the examiner interprets the autonomous vehicle using the information to navigate as generating control signals.).
Regarding Claim 2, Simon teaches the method as recited in claim 1, wherein, when the at least one safety condition is not fulfilled (see at least Simon column 4, lines 45-48, “The tokens, 209 and 211 may have expiration times after which transmissions using token 211 are not recognized as authenticated), the ascertaining of the control commands includes at least one securing step for ensuring that the lateral and/or longitudinal guidance of the motor vehicle may be controlled safely based on the control commands (see at least Simon col 6, line 62 through col 7, line 2, “If the driving lane boundaries are the same (for example, if the autonomous vehicle's internal maps already indicate the construction zone changes), then the vehicle uses its internal data 618. If the temporary lane boundaries are not the same as the lane boundaries contained in the internal map data of the vehicle, then the vehicle uses the temporary lane boundaries sent from the infrastructure device 104 in its path planning operations.”).
Regarding Claim 3, Simon teaches the method recited in claim 2, wherein the at least one securing steps is respectively selected from the following group of securing steps: (i) redundant computing of data, (ii) diversitary computing of data, (iii) checking see at least Simon col 6, line 62 through col 7, line 2, which discloses diverse computing of data “If the driving lane boundaries are the same (for example, if the autonomous vehicle's internal maps already indicate the construction zone changes), then the vehicle uses its internal data 618. If the temporary lane boundaries are not the same as the lane boundaries contained in the internal map data of the vehicle, then the vehicle uses the temporary lane boundaries sent from the infrastructure device 104 in its path planning operations.”).
Regarding Claim 4, Simon teaches the method recited in claim 1, wherein, when the infrastructure data include a drive specification, which the motor vehicle is to follow by driving in at least partially automated fashion, the drive specification is checked to determine whether it is safe by using data generated within the vehicle and/or by using at least one algorithm provided within the vehicle, the control commands being ascertained as a function of a result of the check determining whether the drive specification is safe (see at least Simon where the lane boundaries are the drive specification, col 6, line 62 through col 7, line 2, “If the driving lane boundaries are the same (for example, if the autonomous vehicle's internal maps already indicate the construction zone changes), then the vehicle uses its internal data 618. If the temporary lane boundaries are not the same as the lane boundaries contained in the internal map data of the vehicle, then the vehicle uses the temporary lane boundaries sent from the infrastructure device 104 in its path planning operations.”).
Regarding Claim 5, Simon teaches the method as recited in claim 4, wherein, when the infrastructure data includes further data in addition to the drive specification, see at least Simon, object classification, col 5, lines “the object detect function 306 receives at 402 the data from sensors 322 and sensors 323, 324 and 326, if included, and processes the data to recognize objects. For example, visual data from camera sensors 322 and 323 may be processed through a software-implemented neural network (or other suitable machine learning or other image recognition model) trained on relevant images types (e.g., vehicles, pedestrians, cyclists, motorcyclists, etc.) for object recognition 404.” and col 3, lines 40-44 “Through the trusted communication, the infrastructure device 104 transmits to the autonomous vehicle 128 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.”).
Regarding Claim 6, Simon teaches the method as recited in claim 1, wherein the at least one safety condition is respectively an element selected from the following group of safety conditions: existence of a confirmation of the infrastructure that the infrastructure data are safe (see at least Simon col 4, lines 26-36, “The first token 209 is sent to the infrastructure device 104 for encrypting and embedding credentials with the information to be transmitted from infrastructure device 104. The second token 211 is sent to the autonomous vehicle 128 for decrypting the information and confirming the credentials in the transmission that autonomous vehicle 128 receives from infrastructure device 104. Communications 212 and 214 represent confirmation messages that the autonomous vehicle 128 and infrastructure device 104 each send to the remote base 120 confirming that each has received its security credentials); existence of a .
Regarding Claim 7, Simon teaches the method as recited in claim 1, wherein a control of the lateral and/or longitudinal guidance of the motor vehicle based on the the examiner notes the 112(b) rejection above and the accompanying interpretation, accordingly, as best understood by the examiner, see at least Simon col 4, lines 13-16 and lines 45-55, which teaches an iterative process and a periodic location update that can trigger communication between the infrastructure device and autonomous vehicle  and token expiration and renewals, “the tokens 209 and 211 may have expiration times after which transmissions using token 211 are not recognized as authenticated. The remote base 120 may determine that the vehicle location, represented by location update communication 220, is still within the predetermined boundary of infrastructure device 104 after the tokens 209 and 211 expire. If so, remote base 120 sends new tokens 223 and 225 to the autonomous vehicle 128 and infrastructure device 104 using communications 222 and 224, respectively”).
Regarding Claim 8, Simon teaches the method as recited in claim 1, wherein one or more of the method steps are performed within the motor vehicle and/or one or more of the method steps are performed outside the motor vehicle in the infrastructure (see at least Simon col 6, line 58 through col 7 line 2, wherein the autonomous vehicle compares the temporary lane boundaries to determine the data to use in the path planning
Regarding Claim 9, Simon teaches the method as recited in claim 8, wherein the infrastructure is a cloud infrastructure (see at least Simon col 8, lines 12-15).
Regarding Claim 10, Simon teaches the method as recited in claim 1, wherein the infrastructure data include one or several elements selected from the following group of data: (i) environment sensor data of an infrastructure environment sensor (see at least Simon col 3, lines 40-44, “Through the trusted communication, the infrastructure device 104 transmits to the autonomous vehicle 128 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” and col 6 lines 7-9), (ii) surroundings data, which represent a surroundings of the motor vehicle (iii) weather data, which represent a weather in the surroundings of the motor vehicle, (iv) traffic data, which represent a traffic in the surroundings of the motor vehicle, (v) hazard data, which represent a location and/or a type of a hazard area in the surroundings of the motor vehicle (vi) road user state data, which represent a state of a road user in the surroundings of the motor vehicle, (vii) drive specification which the motor vehicle is to follow by driving in at least partially automated fashion .

Regarding Claim 11, Simon teaches a device (see at least Simon, Fig. 1, autonomous vehicle 128) configured to drive a motor vehicle safely in at least partially automated fashion, the device configured to: 
receive infrastructure data signals, which represent infrastructure data generated by an infrastructure outside the motor vehicle (see at least Simon col 3, lines 40-44, “Through the trusted communication, the infrastructure device 104 transmits to the autonomous vehicle 128 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” and col 6 lines 7-9 “For example, referring now also to FIG. 6, the autonomous vehicle 128 receives the broadcast data from the infrastructure device 104 at step 602.”); 
receive safety condition signals, which represent at least one safety condition for driving the motor vehicle in at least partially automated fashion based on the infrastructure data (see at least Simon col 3, lines 25-35 “When the autonomous vehicle 128 drives within a predetermined range of the infrastructure device 104, the remote base 120 transmits authorizing credentials to the infrastructure device 104 and to the autonomous vehicle 128. Infrastructure device 104 uses the authorizing credentials that it receives to embed authenticating data into a data set of information describing road users 110, 112, 114, 118, and 126. Infrastructure device 104 also encrypts the data set and transmits the data set to autonomous vehicle 128.”); 
check whether the at least one safety condition is fulfilled (see at least Simon col 3, lines 36-38, “The autonomous vehicle 128, now within a distance to receive and use the transmission from infrastructure device 104, uses the authorizing credentials that it receives from remote base 120 to authenticate and decrypt the data set contained within the transmitted message. This process establishes trusted communication 124 between the infrastructure device 104 and the autonomous vehicle 128.”); 
ascertain control commands for safely controlling a lateral and/or longitudinal guidance of the motor vehicle based on the infrastructure data as a see at least Simon col 3, lines 40-45 “Through the trusted communication, the infrastructure device 104 transmits to the autonomous vehicle 128 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” and col 6, line 62 through col 7, line 2, “If the driving lane boundaries are the same (for example, if the autonomous vehicle's internal maps already indicate the construction zone changes), then the vehicle uses its internal data 618. If the temporary lane boundaries are not the same as the lane boundaries contained in the internal map data of the vehicle, then the vehicle uses the temporary lane boundaries sent from the infrastructure device 104 in its path planning operations.”). 
generate control signals, which represent the ascertained control commands (see at least Simon col 2, lines 50-54, “The new drivable lanes restriction 102 is included in a data package transmitted to autonomous vehicle 128 and may also be sent to the remote base 120. The autonomous vehicle 128 uses the information on the drivable lanes restriction 102 in path planning to navigate itself through the construction zone and around equipment 108.” Wherein the examiner interprets the autonomous vehicle using the information in path planning to equate to ascertaining control commands.”); and
output the generated control signals (see at least Simon col 2, lines 50-54, “The new drivable lanes restriction 102 is included in a data package transmitted to autonomous vehicle 128 and may also be sent to the remote base 120. The autonomous vehicle 128 uses the information on the drivable lanes restriction 102 in path planning to navigate itself through the construction zone and around equipment 108.” Wherein the examiner interprets the autonomous vehicle using the information to navigate as generating control signals.).

Regarding Claim 12, Simon teaches a motor vehicle (see at least Simon, Fig. 1, autonomous vehicle 128), comprising: a device (CPU of autonomous vehicle 128, the examiner interprets the steps of navigation and the autonomous vehicle 128 comparing to imply a CPU or other computational device) configured to drive the motor vehicle safely in at least partially automated fashion, device configured to: 
receive infrastructure data signals, which represent infrastructure data generated by an infrastructure outside the motor vehicle (see at least Simon col 3, lines 40-44, “Through the trusted communication, the infrastructure device 104 transmits to the autonomous vehicle 128 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” and col 6 lines 7-9 “For example, referring now also to FIG. 6, the autonomous vehicle 128 receives the broadcast data from the infrastructure device 104 at step 602.”); 
receive safety condition signals, which represent at least one safety condition for driving the motor vehicle in at least partially automated fashion based on the infrastructure data (see at least Simon col 3, lines 25-35 “When the autonomous vehicle 128 drives within a predetermined range of the infrastructure device 104, the remote base 120 transmits authorizing credentials to the infrastructure device 104 and to the autonomous vehicle 128. Infrastructure device 104 uses the authorizing credentials that it receives to embed authenticating data into a data set of information describing road users 110, 112, 114, 118, and 126. Infrastructure device 104 also encrypts the data set and transmits the data set to autonomous vehicle 128.”); 
check whether the at least one safety condition is fulfilled (see at least Simon col 3, lines 36-38, “The autonomous vehicle 128, now within a distance to receive and use the transmission from infrastructure device 104, uses the authorizing credentials that it receives from remote base 120 to authenticate and decrypt the data set contained within the transmitted message. This process establishes trusted communication 124 between the infrastructure device 104 and the autonomous vehicle 128.”); 
ascertain control commands for safely controlling a lateral and/or longitudinal guidance of the motor vehicle based on the infrastructure data as a function of a result of the check whether the at least one safety condition is fulfilled, to drive the motor vehicle in at least partially automated fashion; (see at least Simon col 3, lines 40-45 “Through the trusted communication, the infrastructure device 104 transmits to the autonomous vehicle 128 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” and col 6, line 62 through col 7, line 2, “If the driving lane boundaries are the same (for example, if the autonomous vehicle's internal maps already indicate the construction zone changes), then the vehicle uses its internal data 618. If the temporary lane boundaries are not the same as the lane boundaries contained in the internal map data of the vehicle, then the vehicle uses the temporary lane boundaries sent from the infrastructure device 104 in its path planning operations.”). 
generate control signals, which represent the ascertained control commands (see at least Simon col 2, lines 50-54, “The new drivable lanes restriction 102 is included in a data package transmitted to autonomous vehicle 128 and may also be sent to the remote base 120. The autonomous vehicle 128 uses the information on the drivable lanes restriction 102 in path planning to navigate itself through the construction zone and around equipment 108.” Wherein the examiner interprets the autonomous vehicle using the information in path planning to equate to ascertaining control commands.”); and
output the generated control signals (see at least Simon col 2, lines 50-54, “The new drivable lanes restriction 102 is included in a data package transmitted to autonomous vehicle 128 and may also be sent to the remote base 120. The autonomous vehicle 128 uses the information on the drivable lanes restriction 102 in path planning to navigate itself through the construction zone and around equipment 108.” Wherein the examiner interprets the autonomous vehicle using the information to navigate as generating control signals.).

Regarding Claim 13, Simon teaches a non-transitory machine-readable storage medium on which is stored a computer program for driving a motor vehicle safely in at least partially automated fashion, the computer program, when executed by a computer, causing the computer to perform the following steps (see Simon, CPU of autonomous vehicle 128, the examiner interprets the steps of navigation and the autonomous vehicle 128 comparing to imply a CPU or other computational device and  col 5, lines 2-10, “In general, the modules 302-320 are software modules operating on a suitable computer hardware known to one skilled in the art using the information provided herein.”): 
 receiving infrastructure data signals, which represent infrastructure data generated by an infrastructure outside the motor vehicle (see at least Simon col 3, lines 40-44, “Through the trusted communication, the infrastructure device 104 transmits to the autonomous vehicle 128 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” and col 6 lines 7-9 “For example, referring now also to FIG. 6, the autonomous vehicle 128 receives the broadcast data from the infrastructure device 104 at step 602.”); 
receiving safety condition signals, which represent at least one safety condition for driving the motor vehicle in at least partially automated fashion based on the infrastructure data (see at least Simon col 3, lines 25-35 “When the autonomous vehicle 128 drives within a predetermined range of the infrastructure device 104, the remote base 120 transmits authorizing credentials to the infrastructure device 104 and to the autonomous vehicle 128. Infrastructure device 104 uses the authorizing credentials that it receives to embed authenticating data into a data set of information describing road users 110, 112, 114, 118, and 126. Infrastructure device 104 also encrypts the data set and transmits the data set to autonomous vehicle 128.”
checking whether the at least one safety condition is fulfilled (see at least Simon col 3, lines 36-38, “The autonomous vehicle 128, now within a distance to receive and use the transmission from infrastructure device 104, uses the authorizing credentials that it receives from remote base 120 to authenticate and decrypt the data set contained within the transmitted message. This process establishes trusted communication 124 between the infrastructure device 104 and the autonomous vehicle 128.”); 
ascertaining control commands for safely controlling a lateral and/or longitudinal guidance of the motor vehicle based on the infrastructure data as a function of a result of the check whether the at least one safety condition is fulfilled, to drive the motor vehicle in at least partially automated fashion; (see at least Simon col 3, lines 40-45 “Through the trusted communication, the infrastructure device 104 transmits to the autonomous vehicle 128 coordinate data and may also transmit object classification, predicted path information, and other messages described herein.” and col 6, line 62 through col 7, line 2, “If the driving lane boundaries are the same (for example, if the autonomous vehicle's internal maps already indicate the construction zone changes), then the vehicle uses its internal data 618. If the temporary lane boundaries are not the same as the lane boundaries contained in the internal map data of the vehicle, then the vehicle uses the temporary lane boundaries sent from the infrastructure device 104 in its path planning operations.”). 
generating control signals, which represent the ascertained control commands (see at least Simon col 2, lines 50-54, “The new drivable lanes restriction 102 is included in a data package transmitted to autonomous vehicle 128 and may also be sent to the remote base 120. The autonomous vehicle 128 uses the information on the drivable lanes restriction 102 in path planning to navigate itself through the construction zone and around equipment 108.” Wherein the examiner interprets the autonomous vehicle using the information in path planning to equate to ascertaining control commands.”); and
outputting the generated control signals (see at least Simon col 2, lines 50-54, “The new drivable lanes restriction 102 is included in a data package transmitted to autonomous vehicle 128 and may also be sent to the remote base 120. The autonomous vehicle 128 uses the information on the drivable lanes restriction 102 in path planning to navigate itself through the construction zone and around equipment 108.” Wherein the examiner interprets the autonomous vehicle using the information to navigate as generating control signals.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Taylor (US PG Pub. 2016/0379486) discloses receiving infrastructure signals, safety control signals and checking if the at least one safety condition is fulfilled determining control commands for controlling a vehicle.  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571) 272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.M.A./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662